DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed 9 March 2021 have been fully considered, but are moot in view of a new rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image display module to emit” in claim 4.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent  5/648.860 to Ooi  in view of U.S. Patent Publication 2013/0265646 A1 by Sakai. 

		
claim 1, Ooi disclose:
a synthetic optical system to superimpose first image light that travels through a first optical path and second image light that travels through a second optical path having an optical path length different from an optical path length of the first optical path on each other, and emit the first image light and the second image light superimposed on each other; and a projection optical system to project, as a virtual image, the first image light and the second image light that are superimposed on each other and emitted by the synthetic optical system, wherein the synthetic optical system includes a polarized light beam splitter to select reflection or transmission of light according to a polarization direction of the light, the polarized light beam splitter transmits the first image light according to a polarization direction of the first image light in a first direction by polarization and reflects the second image light according to a polarization direction of the second image light in the first direction by polarization, in the polarized light beam splitter, a region that transmits the first image light and a region that reflects the second image light overlap each other, the polarized light beam splitter includes a first polarized light selection surface and a second polarized light selection surface, said first and second selection surfaces having different tilt angles with respect to the first direction, the first polarized light selection surface reflects the second image light by polarization, and the second polarized light selection surface reflects third image light that travels through a third optical path having an optical path length different from the optical path length of the second optical path by polarization (see Fig. 1; col. 11, ln. 60 – col. 12, ln. 61; col. 14, ln 57-65; col. 15, ln. 14-27; where synthesizing optical system to superimpose image; first optical path to 33, second optical path to 34 with differing lengths to projected superimposed image; polarized light beam splitter 2 to reflect or transmit light; first image light from 33 is transmitted through 2 to 14; second image light from 31 is reflected in first direction from 2-21 to 14; where light from 31 and 33 overlap each other; where 2-21 and 2-22 of polarized beam splitter 2 are different tilt angle with respect 
However, Ooi did not specify the projector display was a head-up display. 
In the analogous art of projector displays, Sakai teaches a head-up display projected a display device on a projection surface (i.e., Ooi’s screen) such as a windshield positioned in front of a driver’s seat. A projected, virtual image was display anterior to the windshield to a driver. This permitted the driver to have visually recognized the projected display image without widely moving his or her eyes (Sakai [0004]). It would have been obvious before the effective filing date to have had the projection screen of Akiyama have been a windscreen of a driven vehicle. One of ordinary skill of art would have been motivated to have projected the image light of Akiyama to a driver of a vehicle so a user visually recognized the projected display image while driving without widely moving his or her eyes (Sakai [0004]). 


Regarding claim 7, Ooi further disclose a display device according to claim 1, further comprising: a first image display module to emit the first image light; a second image display module to emit the second image light; and a third image display module to emit the third image light (see Fig. 1; col. 11, ln. 60 – col. 12, ln. 62; projector display device to emit first, second, third light (e.g., R, G, B). 

Regarding claim 8, Ooi further disclose the display device according to claim 7, n one or more of a condition that a display surface of the first image display module is disposed with a tilt relative to an optical axis of the first image light, a condition that a display surface of the second image display module is disposed with a tilt relative to an optical axis of the second image light, and a condition that a display surface of the third image display module is disposed with a tilt relative to an optical axis of the third image light are satisfied (see Fig. 1; col. 12, ln. 62-63; where projection display deice 1 is positioned above optical axis of first, second, and third image light; from 33, 31, and 32, where 1 is positioned above 4 to which light is used to form image).
Regarding claim 9, Ooi further disclose the display device according to claim 7, wherein the first through third image display modules are liquid crystal display panels (see col. 12, ln. 37-41).
Regarding claim 14, Ooi further disclose the display device according to claim 8, wherein the first through third image display modules are liquid crystal display panels (see col. 12, ln. 37-41).

Claims 4-6, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5/648.860 to Ooi in view of US. Patent Publication 2018/0252992 A1 by Akiyama in view of U.S. Patent Publication 2013/0265646 A1 by Sakai. 
Regarding claim 4, the rejection of claim 1 is incorporated herein. Ooi further disclose:
an image display module to emit the first image light, the second image light, and the third image light (see Fig. 1; col. 11, ln. 60 – col. 12, ln. 62; first second and third image light is transmitted and reflected through the device at 2).
Ooi is not explicit as to, but Akiyama teaches: 
a polarization rotation element to transmit light emitted from the image display module while rotating a polarization direction of the light emitted from the image display module (Fig. 1, dichromic mirror 7a that transmitted red light LR and rotated the polarization of blue, green light LG, LB by 90 degrees), wherein the first image light, the second image light, and the third image light are emitted from the one image display module (see Fig. 1), and 
the polarization rotation element rotates a polarization direction of the first image light or rotates polarization directions of the second image light and the third image light (Fig. 1, [0048], The first dichroic mirror 7a has a function of separating the white light W from the light source device 2 into the red light LR and other light (green light LG and blue light LB) rotated to 90 degrees).  
Therefore, one of ordinary skill in the art before the effective filing date of applicant’s invention would have found it obvious to combine the known techniques of Akiyama to that of Ooi as modified by Sakai to predictable provide a correct separation and polarization of the light to properly display the image by explicitly providing rotation elements. 
claim 5, Ooi further disclose a display device according to claim 1, further comprising: a first image display module to emit the first image light; a second image display module to emit the second image light; and a third image display module to emit the third image light (see Fig. 1; col. 11, ln. 60 – col. 12, ln. 62; projector display device to emit first, second, third light (e.g., R, G, B). 
Regarding claim 6, Ooi further disclose a display device according to claim 1, further comprising: 
the synthetic optical system further includes a first reflection element to reflect the second image light while maintaining the polarization direction of the second image light and a second reflection element to reflect the third image light while maintaining the polarization direction of the third image light, a display surface of the image display module is disposed with a tilt relative to one or more of optical axes of the first through third image light, and the tilt of the display surface is adjusted by using a tilt of the first or second reflection element and a tilt of the polarized light selection surface (see Fig. 1; image display module 33, 31, 32 to emit first, second and third image light accordingly).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621